Opinion issued July 17, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–06–00190–CV




SAMUEL LEFRIDGE WASHINGTON, JR., Appellant

V.

SAGEMONT PARK TOWNHOUSE ASSOCIATION, Appellee




On Appeal from the 333rd District Court
Harris County, Texas
Trial Court Cause No. 2005-20158




MEMORANDUM OPINIONAppellant Samuel Lefridge Washington, Jr. has failed to timely file a brief.  See
Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that
this appeal was subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Bland.